                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

STEVE BARTNICKI,                     :

                                     :
                Plaintiff                CIVIL ACTION NO. 3:18-1725
                                     :
          v.
                                     :         (JUDGE MANNION)
SCRANTON SCHOOL DISTRICT,
and ALEXIS KIRIJAN,                  :

                Defendants           :


                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    The defendants’ motion to dismiss the plaintiff’s second amended

    complaint (Doc. 26) is GRANTED IN PART AND DENIED IN

    PART. The motion is GRANTED to the extent that the plaintiff’s

    state law claims for defamation and false light invasion of privacy

    are DISMISSED. The motion is further GRANTED to the extent

    that the plaintiff’s §1983 retaliation claim based upon defendant

    Kirijan’s statement to the plaintiff’s priest is DISMISSED. The

    motion is DENIED with respect to the plaintiff’s §1983 retaliation
          claim based upon the failure to place him in the Honors program

          and the decision not to hire him for the soccer coaching position.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge
Date: November 8, 2019
18-1725-01-ORDER.wpd




                                          2
